Citation Nr: 1136727	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-10 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement in the amount of $969.00 for prescription medications provided to the Veteran's spouse under the CHAMPVA In-House Treatment Initiative (CITI) program between April and October of 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran reportedly had active duty; the exact dates of active duty are not among the information provided to the Board.  The appellant is the Veteran's spouse.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating December 2006 action rendered by the Wichita, Kansas, Veterans Affairs (VA) Medical Center (MC).  

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant was enrolled in the Wichita, Kansas CITI Program; she received treatment and prescription medications.  

2.  In December 2006, the Wichita, Kansas VAMC was notified that the appellant became entitled to Medicare Part A benefits effective in July 2003, and to Medicare Part B benefits in November 2006, as the result of a retroactive grant of SSA benefits made in 2006, and backdated to July 2001. 

3.  In December 2006, the Wichita, Kansas VAMC provided notice to the appellant that she was no longer eligible for benefits under CITI due to her eligibility for Medicare benefits, that she would be given a 30-day refill on medications until she was established with a private health care provider, that VA appointments were to be cancelled, and that her eligibility had been changed to a "Humanitarian Emergency" Basis.    

4.  The Wichita, Kansas VAMC continued to fill prescriptions for medication for the appellant through October 2007, totaling $969.00.  


CONCLUSION OF LAW

Reimbursement of $969.00 for prescription medications provided under the CITI program for the period of time from April to October of 2007 is not warranted.  38 U.S.C.A. § 1781; 42 U.S.C.A. § 1395f(c) (West 2002); 38 C.F.R. §§ 17.271, 17.272 (2010); VA Handbook 4800.3 (May 21, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the Veteran argue, in essence, that they should not have to pay for the medications in issue because the prescription was written prior to any CITI program termination date, and because these prescriptions were filled and sent to them by the VA pharmacy without their fault (i.e., without requesting them, following their initial presentation of the prescription, prior to any assigned termination date).  In addition, the Veteran argues that while it was clear that his spouse was no longer eligible for medical care at VA, it was not clear at what time she was no longer entitled to receive her medications from the VA.  In testimony before the undersigned, the Veteran did not dispute that the appellant was eligible for Medicare as of the dates established.  Rather, he argued that he and the appellant were not notified that she was to have only received a 30-day supply of the medications until after the prescriptions in issue were filled and sent to her.  He explained that he had contacted the VA advocate, and the pharmacy, and that he had received conflicting information.  He testified that the VA advocate said that the appellant should only have had the 30-day supply for medications, but that the pharmacy said that if the prescriptions weren't authorized, then they would not have been filled.  He testified that he recalled a phone conversation notifying him that the appellant was rescheduled for a knee injection, and there would be a 30-day supply of medications until her care was transitioned elsewhere.  However, the Veteran further testified that in a conversation with the assistant to the hospital director, he understood the assistant to say, "after these prescriptions were filled ... that would be it" (see Transcripts, p. 11).  The Veteran testified that he had lived at his current address since 1967, and that he did not recall receiving the December 2006 notification letter, although he recalled receiving a notification letter after he had paid for the prescription medications in issue.  

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by the Denver, Colorado HAC.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270.  Individuals under age 65 retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271(b)(1)(2010.  

CITI is a voluntary program that allows treatment of CHAMPVA beneficiaries at VA medical centers that have elected to participate in the CITI program.  Services are limited to covered medical conditions, and the CHAMPVA beneficiary cost share and deductible are waived.  Medicaid eligible beneficiaries may participate in the CITI program.  Whenever a CHAMPVA beneficiary is also eligible for Medicaid, CHAMPVA becomes the primary payer.  However, Medicare eligible beneficiaries cannot be treated in CITI facilities.  See 42 U.S.C.A. § 1395f(c) and 38 C.F.R. § 17.272(a), 17.274 (2010).  

Debts arising from medical services furnished solely on an emergency or humanitarian basis, or per diem charges for hospital care or nursing home care cannot be considered for waiver; however, they can be considered for compromise.  VA Handbook 4800.3 (May 21, 2001).  

The evidence indicates that the appellant was a participant in the Wichita, Kansas CITI Program prior to her being notified by the Social Security Administration (SSA) in December 2006, that she had been granted SSA benefits.  

In December 2006, the Wichita, Kansas VAMC became aware that the appellant had been entitled to Medicare Part A benefits since July 1, 2003 and Medicare Part B benefits since November 1, 2006, and was therefore no longer eligible for CITI benefits.  It was instructed that a letter be issued and her eligibility changed to a "Humanitarian Emergency" Basis.    

A February 2007 Social Security Benefit Information report states that the appellant did not technically have Medicare in 2003.  Rather, she had filed a claim for disability benefits in September 2001, but had been denied.  She filed again in 2004, and SSA granted the claim in 2006.  Benefits were backdated to July 2001.  Accordingly, she became entitled to Medicare benefits 24 months later, in July 2003.  

In a letter, dated December 29, 2006, the Wichita, Kansas VAMC notified the appellant by letter that she was eligible for Medicare, and that, according to the CHAMPVA handbook, the CITI program at VA Medical Centers was not available to beneficiaries with Medicare or with an HMO insurance plan.  She was notified that she needed to find a private primary care provider for medical care and prescription coverage.  The letter stated that she may choose to receive a 30-day refill on medications from VA to carry her through until she was able to establish healthcare in the private sector for medications, but that all future VA appointments must be canceled.  Otherwise, VA would be required by law to bill her as an "emergency humanitarian" for any services provided to her after the date of the letter.  

The record shows that the Wichita, Kansas VAMC continued to fill prescriptions for the appellant through October 2007.  In February 2008, the appellant was billed for prescriptions filled from April through October 2007.  In February 2008, records show that payment for prescribed medications was received in the amount of $969.00.  

The statement of the case shows the following: In December 2006, VA received notification that the appellant had Medicare benefits.  Her status was changed to "Humanitarian Emergency," and a letter was mailed to notify her that treatment would no longer be available to her through the CITI program due to the fact that she had Medicare.  

In January 2008, the Executive Assistant (EA) to the Medical Center Director (Director) indicated that the Veteran had contacted him regarding the termination of benefits letter and requested help with transfer of care and another knee injection for the appellant.  One more visit to the Orthopedic Clinic was authorized, and the EA to the Director asked Extended Care to contact the appellant (this date appears to be incorrect; the correct date should be in January 2007).

In January 2007, the Veteran phoned to ask when the 30-day supply of medications that had been allowed would expire.  

In January 2007, all medications were to be filled through February, and the knee injections were to be given.  After this, all appointments were to be canceled and medications discontinued.  It was noted that this information was left on the Veteran and the appellant's answering machine.

In January 2007, the Veteran called to say that he and his spouse had attempted to pick up medications, but that they had all been canceled.  It was requested that the medications be reinstated through February.  

In February 2008, it was noted that the appellant had received medications in October 2007 and needed to be billed, as she was no longer eligible for care.  Review showed appellant had received medications in April, May, July and October.  Amounts of $816.00 and $153.00 were billed.

In February 2008, the EA for the Director reported the Veteran had called to ask why he had been billed.  

In February 2008, the Veteran was informed that after it was discovered that his spouse had Medicare, she should have received a letter stating that she would only receive the 30-day supply until her care was transitioned elsewhere.  The Veteran claimed that the EA for the Director told him the appellant's medications would be ongoing.  The Veteran was told he would be billed for medications received in April through October.  The Veteran reported the Appellant was now getting her medications from Cheyenne but that she got them faster through VA.
In February 2008, the pharmacy was notified that medications for the appellant should be discontinued.

In February 2008, the Veteran submitted payments in the amount of $816.00 and $153.00.  

Internal correspondence associated with the file shows the following: In January 2007, the appellant was scheduled for a knee injection in March 2007.  

In January 2007, the Veteran called to find out when the 30 days allowed would expire, and if the appellant could keep appointments, including for a knee injection, already scheduled for February 2007.  

In January 2007, the EA to the Director stated that the appellant was allowed to keep the March 2007 appointment for her knee, but all primary care appointments were to be canceled.  Prescriptions were to be given to cover the appellant through February 2007.  

In January 2007, the appellant stated she was looking for a Medicare approved provider.

In January 2007, the EA for the Director noted that the March 2007 knee appointment had been cancelled and needed to be rescheduled.

In January 2007, the appellant stated she had found a primary care provider.  Hospital care remained an issue.  

In January 2007, it was noted that prescriptions had been canceled and needed to be reinstated.

In January 2007, reinstatement of the prescriptions was directed, and this was done.

The next entries are in February 2008.  An entry indicates that it was the opinion of one VA staff member that it was the VA's pharmacy fault for sending the prescriptions out to the appellant.  The individual noted that the staff had been re-educated about Humanitarian Emergency eligibility and that the appellant's profile had been notated.  It was requested that the charges be removed.  Subsequent entries show that the Veteran's spouse was terminated and should have been given a 30-day transition period.  "According to CPRS records" (computerized patient record system) a letter was mailed to her in February (presumably February 2007), and his was explained to the Veteran by the EA to the Director.  

The Board finds that the claim must be denied.  The December 29, 2006 notification letter shows that the appellant was informed that she "may choose to receive a 30-day refill on medications from VA to carry you through until you are able to establish your healthcare in the private sector for medications."  While this letter does not specify the exact termination date, and while it appears that the Veteran and his spouse were unclear as to the exact date upon which the 30-day period would expire, internal correspondence indicates that they were informed of this by letter in February 2007.  See also February 2007 internal correspondence (indicating that the appellant called after she had tried to pick up her medications, which had been canceled, and requesting that her medications be reinstated "through February as previously agreed upon").  In addition, the period of time during which the prescriptions in issue were provided, from April to October of 2007, ranges up to over six months beyond the February 2007 notice, and this cannot be considered a reasonable interpretation of a 30-day time period, as stated in the December 29, 2006 notice.  Furthermore, the appellant is shown to have been receiving medical services on a humanitarian basis, and therefore she may not be considered for waiver.  BVA Handbook 4800.3.  

In reaching this decision, the Board has considered that the Veteran has asserted that he did not receive the December 2006 notification letter, and that the February 2007 notification letter is not of record.  However, the Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the Veteran and the Veteran's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  The Veteran may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to a veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  Here, the Veteran has testified that he has lived at his current address since 1967.  There is no evidence of record to show that either of the notices was returned by the postal service as undeliverable.  Therefore, clear evidence to rebut the presumption of regularity is not shown.  Ashley.  In summary, the appellant and her spouse do not argue that the appellant was not eligible for the CITI program; they argue, in essence, that they received no notice, and/or insufficient notice, of the termination date of the 30-day transition period, and that the medications in issue were received through no fault of their own, and due to mistakes by VA staff.  However, this is not a basis for a grant of the claim.  See e.g., Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate actions of VA personnel do not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  In this regard, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  Accordingly, the claim lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this case, however, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.  
 

ORDER

The appeal is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


